DISCOVERY PERFORMANCE EQUITY PROGRAM

CASH-SETTLED STOCK APPRECIATION RIGHT AGREEMENT FOR EMPLOYEES

     Discovery Communications, Inc. (the “Company”) has granted you a stock
appreciation right (the “SAR”) under the Discovery Communications, Inc. 2005
Incentive Plan (As Amended and Restated) (the “Plan”). The Company’s general
program to offer equity and equity-type awards to eligible employees is referred
to as the “Performance Equity Program” (or “PEP”). The SAR lets you receive a
cash amount equivalent to the appreciation in value, if any, at the time of
exercise of a specified number of shares of the Company’s Series A common stock
(the “SAR Shares”) over a specified measurement price per share (the “Base
Price”).

     The individualized communication you received (the “Cover Letter”) provides
the details for your SAR. It specifies the number of SAR Shares, the Base Price,
the Date of Grant, the schedule for exercisability, and the latest date the SAR
will expire (the “Term Expiration Date”).

     The SAR is subject in all respects to the applicable provisions of the
Plan. This Grant Agreement does not cover all of the rules that apply to the SAR
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving an

International Addendum to this Grant Agreement (the “International Addendum”).
You are required to sign a copy of the International Addendum in addition to
accepting this Grant Agreement electronically. The International Addendum is
incorporated into the Grant Agreement by reference and supplements the terms of
this Grant Agreement and future grants to you under the Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan and the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the SAR, the value of
the Company's stock or of this SAR, or the Company's prospects. The Company is
not providing any advice regarding tax consequences to you or regarding your
decisions regarding the SAR; you agree to rely only upon your own personal
advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SAR WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO
DISCOVERY COMMUNICATIONS, INC. OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.

--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

SAR    While your SAR remains in effect under the SAR Expiration section, you 
Exercisability    may exercise any exercisable portions of the SAR (and receive
the applicable  appreciation in value) under the timing rules of this section.  
    The SAR will become exercisable on the schedule provided in the Cover Letter
to      this Grant Agreement, assuming you remain employed (or serve as a member
of      the Company’s board of directors) through each Exercisability Date. Any 
    fractional shares will be carried forward to the following Exercisability
Date,      unless the Committee selects a different treatment. For purposes of
this Grant      Agreement, employment with the Company will include employment
with any      Subsidiary whose employees are then eligible to receive Awards
under the Plan      (provided that a later transfer of employment to an
ineligible Subsidiary will not      terminate employment unless the Committee
determines otherwise).        Exercisability will accelerate fully on your
Retirement, or, while employed, your      Disability or death. If the Company
terminates your employment without Cause      during a calendar year before the
SAR is fully exercisable, the SAR will remain or      become exercisable as
though you remained working through any Exercisability      Dates occurring
during the 90 days after the date of termination. (“Cause” has      the meaning
provided in Section 11.2(b) of the Plan. “Retirement” means your      employment
ends for any reason other than Cause at a point at which you are at      least
age 60 and have been employed by the Company, any of its subsidiaries,      or
Discovery Communications, LLC for at least five years, where your period of     
service is determined using the Company’s Prior Employment Service Policy or a 
    successor policy chosen by the Committee. Acceleration upon Retirement does 
    not apply in countries subject to the EU Directive on Discrimination.)     
                 Change in                       Notwithstanding the Plan’s
provisions, if an Approved Transaction,                     Control             
         Control Purchase, or Board Change (each a “Change in Control”)         
               occurs while you remain employed by the Company, the SAR will
only                         have accelerated exercisability as a result of the
Change in Control if                         (i) within 12 months after the
Change in Control, (x) your employment is                         terminated
without Cause or (y) you resign for Good Reason and (ii) with                   
     respect to any Approved Transaction, the transaction actually closes and   
                     the qualifying separation from employment occurs within 12
months after                         the closing date.                         
 “Good Reason” has the meaning provided in your employment                     
   agreement with the Company or, if no such agreement is in effect after a     
                   Change in Control, any of the following events without your
consent and                         as measured against the status in effect at
the Change in Control (unless                         you have subsequently
consented to a different status): (a) a required                       
 relocation of your principal place of employment that results in an           
             increase in commuting distance of at least 50 miles, (b) a job
level                         reduction of at least two levels, or (c) a
reduction in base salary, provided                         however, that you
must provide the Company with written notice of the                       
 existence of the event constituting Good Reason within 45 days of your         
               knowledge of any such event having occurred and allow the
Company                         30 days to cure the same. If the Company so
cures the change, you will                         not have a basis for
terminating your employment for Good Reason with                         respect
to such cured change. If such event is not cured within such                   
     30 day period, you may make your resignation effective at the end of       
                 such 30 day period. Unless the Committee determines otherwise,
Good 


Page 2

--------------------------------------------------------------------------------

                       Reason provides an acceleration only for resignations
during the                         12 month period following a Change in
Control.                           The Committee reserves its ability under
Section 11.1(b) of the Plan to                         vary this treatment if
the Committee determines there is an equitable                       
 substitution or replacement award in connection with a Change in               
         Control.    SAR Expiration    You cannot exercise the SAR after it has
expired. The SAR will expire no later      than the close of business on the
Term Expiration Date. Unexercisable portions      of the SAR expire immediately
when you cease to be employed (unless you are      concurrently remaining or
becoming a member of the Board). Exercisable      portions of the SAR remain
exercisable until the first to occur of the following,      each as defined
further in the Plan or the Grant Agreement, and then      immediately expire: 


·      Immediately upon termination of employment for Cause   ·      The 30 th
day after your employment (or directorship) ends if you resign other than on
Retirement (except as extended below on death)   ·      The 90 th day after your
employment (or directorship) ends if the Company terminates your employment
without Cause (even if then eligible for Retirement, except as the Committee
otherwise provides)   ·      For death, Disability, or Retirement, the first
anniversary of the date employment ends   ·      The Term Expiration Date  

    If you die during the 30 or 90 day period after your employment ends (on a 
    termination without Cause or a resignation), the period for exercise will
be      extended until the first anniversary of the date your employment ended,
subject      to the Term Expiration Date, and the extended date will be the
Final Exercise      Date.        The Committee can override the expiration
provisions of this Grant Agreement.    Method of    Subject to this Grant
Agreement and the Plan, you may exercise the SAR only by  Exercise    providing
a written notice (or notice through another previously approved method,     
which could include a web-based or voice- or e-mail system) to the Secretary of 
    the Company or to whomever the Committee designates, received on or before 
    the date the SAR expires. Each such notice must satisfy whatever
then-current      procedures apply to that SAR and must contain such
representations      (statements from you about your situation) as the Company
requires.    Withholding    The Company will reduce the cash to be issued to you
in connection with any      exercise of the SAR by an amount that would equal
all taxes (for example, in the      U.S., Federal, state, and local taxes)
required to be withheld (at their minimum      withholding levels). If a
fractional share remains after the required withholding,  the Company will pay
you the value of the fraction in cash.   Compliance    You may not exercise the
SAR if such exercise would violate any applicable  with Law    Federal or state
securities laws or other laws or regulations.    Clawback    If the Company’s
Board of Directors or its Compensation Committee (the      “Committee”)
determines, in its sole discretion, that you engaged in fraud or      misconduct
as a result of which or in connection with which the Company is 


Page 3

--------------------------------------------------------------------------------

    required to or decides to restate its financials, the Committee may, in its
sole      discretion, impose any or all of the following:                       
   Immediate expiration of the SAR, whether vested or not, if granted within   
                     the first 12 months after issuance or filing of any
financial statement that                         is being restated (the
“Recovery Measurement Period”); and                           As to any
exercised portion of the SAR (to the extent, during the                       
 Recovery Measurement Period, the SAR is granted, vests, is exercised,         
               or the purchased shares are sold), prompt payment to the Company
of                         any SAR Gain. For purposes of this Agreement, the
“SAR Gain” per                         share you received on exercise of SARs is
the spread between closing                         price on the date of exercise
and the Base Price (i.e., the cash you                         received and the
withholdings paid on your behalf).        This remedy is in addition to any
other remedies that the Company may have      available in law or equity.       
Payment is due in cash or cash equivalents within 10 days after the Committee   
  provides notice to you that it is enforcing this clawback. Payment will be 
calculated on a gross basis, without reduction for taxes.       By accepting
this SAR, you agree that the Clawback section, as it may be      amended from
time to time without your further consent, applies to any SARs or      other
equity compensation grants (with applicable modifications for the type of 
grant) you receive or received on or after March 15, 2010.   Additional    The
Company may postpone any exercise for so long as the Company  Conditions   
determines to be advisable to satisfy the following:  to Exercise               
               its completing or amending any securities registration or its or
your                         satisfying any exemption from registration under
any Federal or state                         law, rule, or regulation;         
                 its receiving proof it considers satisfactory that a person
seeking to                         exercise the SAR after your death is entitled
to do so;                           your complying with any requests for
representations under the Plan;                         and                     
     your complying with any Federal, state, or local tax withholding           
             obligations.    No Effect on    Nothing in this Grant Agreement
restricts the Company’s rights or those of any of  Employment    its affiliates
to terminate your employment or other relationship at any time and  or Other   
for any or no reason. The termination of employment or other relationship, 
Relationship    whether by the Company or any of its affiliates or otherwise,
and regardless of      the reason for such termination, has the consequences
provided for under the      Plan and any applicable employment or severance
agreement or plan.    No Effect on    You understand and agree that the
existence of the SAR will not affect in any  Running Business    way the right
or power of the Company or its stockholders to make or authorize      any
adjustments, recapitalizations, reorganizations, or other changes in the 


Page 4

--------------------------------------------------------------------------------

    Company’s capital structure or its business, or any merger or consolidation
of the      Company, or any issuance of bonds, debentures, preferred or other
stock, with      preference ahead of or convertible into, or otherwise affecting
the Company’s      common stock or the rights thereof, or the dissolution or
liquidation of the      Company, or any sale or transfer of all or any part of
its assets or business, or      any other corporate act or proceeding, whether
or not of a similar character to      those described above.    Governing Law   
The laws of the State of Delaware will govern all matters relating to the SAR, 
    without regard to the principles of conflict of laws.    Notices    Any
notice you give to the Company must follow the procedures then in effect. If   
  no other procedures apply, you must send your notice in writing by hand or by 
    mail to the office of the Company’s Secretary (or to the Chair of the
Committee if      you are then serving as the sole Secretary). If mailed, you
should address it to      the Company’s Secretary (or the Chair of the
Committee) at the Company’s then      corporate headquarters, unless the Company
directs recipients to send notices to      another corporate department or to a
third party administrator or specifies      another method of transmitting
notice. The Company and the Committee will      address any notices to you using
its standard electronic communications      methods or at your office or home
address as reflected on the Company’s      personnel or other business records.
You and the Company may change the      address for notice by like notice to the
other, and the Company can also change      the address for notice by general
announcements to recipients.    Amendment    Subject to any required action by
the Board or the stockholders of the Company,      the Company may cancel the
SAR and provide a new Award in its place,      provided that the Award so
replaced will satisfy all of the requirements of the      Plan as of the date
such new Award is made and no such action will adversely      affect the SAR to
the extent then exercisable.    Plan Governs    Wherever a conflict may arise
between the terms of this Grant Agreement and      the terms of the Plan, the
terms of the Plan will control. The Committee may      adjust the number of SAR
Shares and the Base Price and other terms of the      SAR from time to time as
the Plan provides. 


Page 5

--------------------------------------------------------------------------------